Citation Nr: 1517916	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss, to include of the right ear.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1986.  His records also reflect previous and subsequent service with the U.S. Army Reserve, as well as subsequent service with the Indiana Army National Guard.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection diabetes mellitus has been raised by the record in the March 2015 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus, hearing loss, a bilateral shoulder disability, a lumbar spine disability, a left foot disability, a left knee disability, and chronic sinusitis.  However, the Board finds that additional evidentiary development is necessary prior to further appellate consideration of these claims.  

VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA Regional Office, a VA medical facility, the Social Security Administration (SSA), and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

Although the Veteran submitted copies of some of his service treatment records (consisting only of immunization records), his complete service treatment records have been deemed unavailable.  In cases where a veteran's service records are unavailable through no fault of his or her own, there is a "heightened duty" to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's records reflect that he served with the U.S. Army Reserve from August 1982 to October 1982, at which time he entered active duty service with the Army from October 1982 to January 1986.  Upon separation from active duty service, he again served with the U.S. Army Reserve from January 1986 to May 1987.  Finally, from May 1987 to May 1989, he served with the Indianapolis Army National Guard.  In addition, on his January 2008 claim form, the Veteran indicated that he again served with the National Guard from January 1988 to January 1990.  

In February 2008, the RO requested that the National Personnel Records Center (NPRC) furnish the Veteran's complete service treatment records; however, in May 2008, the NPRC responded that there were no service treatment records at Code 13 for the Veteran.  The Veteran was notified of the NPRC's negative response in correspondence dated in June 2008 and July 2008, and the RO issued a Formal Finding on the Unavailability of Records in July 2008 prior to denying the Veteran's claims in rating decisions dated in August 2008 and July 2009.

In a deferred rating decision dated in April 2010, the VA Appeals Resource Center in Auburn, Washington, emphasized that no request to the Indiana Army National Guard for service treatment records had been conducted, and that the Adjutant General should be contacted prior to issuance of the statement of the case, with an additional formal finding added to the claims file if the records could not be obtained from the Adjutant General.  However, it does not appear as if the RO ever complied with these instructions.  

In January 2015, the RO requested that the NPRC furnish pages from the Veteran's service personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official foreign travel; however, in April 2015, the NPRC responded that there were no such records at Code 13 for the Veteran.  In addition, the NPRC suggested that the RO use the Defense Personnel Records Information Retrieval System (DPRIS)  to obtain information from official military personnel folders in the custody of the Department of Defense; however, it does not appear as if the RO followed through with the NPRC's suggestion.  

In his March 2015 Written Brief Presentation, the Veteran's representative emphasized that the RO only made one request for the Veteran's service records, and alluded that additional active duty service records may have remained with the Indiana Army National Guard.  The Board agrees, and finds that further evidentiary development is needed to attempt to associate the Veteran's service treatment and personnel records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repositories of records, to include the Adjutant General of Indiana, and request complete service treatment and personnel records corresponding to the appellant's service in the Army, Army Reserve, and Indiana Army National Guard, to include clarification of all periods of active duty, active duty for training, and inactive duty training.  In addition, consult the Defense Personnel Records Information Retrieval System (DPRIS)  to obtain information from any official military personnel folders in the custody of the Department of Defense.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Obtain any additional VA treatment records from the VA Northern Indiana Health Care System in Fort Wayne, Indiana, and any associated medical centers and/or outpatient clinics for the period from 2013 to the present, which are not already of record.  If any requested records are not available, or the search for any such records otherwise yields negative results, then that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After reviewing the record and ensuring that any additional development deemed necessary is completed, to include the provision of VA examinations, readjudicate the claims, considering all the evidence of record.  If any claim remains denied, then the Veteran and his representative should be provided with a supplemental statement of the case as appropriate and an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




